DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.
Applicant’s election without traverse of Group I in the reply filed on 04/25/2022 is acknowledged.
Claim Objections
Claim 9 is objected to because of the following informalities: line 2 recites “at least one of the lower or upper openings” which should be revised to read -at least one of the lower opening and upper opening--. Currently the limitation seems to recite multiple lower and upper openings. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air mover of claim 9, and camera of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites twice in lines 2-4 “if the air mover is coupled” as it seems like an optional limitation that may not be required. Applicant should revise to state -when the air mover is coupled-. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,5-8, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dufresne (US 20170202162 A1).
Regarding claim 1: Dufresne discloses a growing unit (100) coupleable to a mist generator (Examiner’s note: The phrase “coupleable to a mist generator” is a functional recitation as the mist generator is not needed. Applicant should revise the limitation to properly introduce the element of a mist generator if desired. Mist generator if introduced by applicant is taught by element 51) for delivering a mist within the growing unit, the growing unit comprising: (a) an enclosure (3) formed by two opposing side walls (35) connected by a top wall, a base (25), a front wall and a back wall (Figs, 2, 4, 5); (b) a plant receptacle (49, Fig. 3) in the front wall for holding a plant, wherein the plant receptacle comprises an opening for allowing a bottom portion of a stem of the plant and roots of the plant into the enclosure (Para 31, “A plurality of openings 49 are formed through each of the terrace levels 48.  A plant may fit within an opening 49 such that the foliage is protruding from the outer surface and the roots are protruding from the inner surface”); and (c) a lower opening (15a) in any one of the opposing side walls, the back wall, the front wall, or the base (Fig. 2) and an upper opening (46) in any one of the opposing side walls, the back wall, the front wall, or the top wall (Fig. 2) wherein the lower opening and the upper opening are shaped and positioned to allow a root cooling convection air current to form between the lower opening and the upper opening to cool plant roots within the enclosure by allowing ambient air to enter the enclosure through the lower opening and warmer air within the enclosure to exit through the upper opening (Para 40, “The terrace structure 3 may further include an exhaust chimney 46. The exhaust chimney 46 allows for the warm older stale air to escape when new cooler fresh air is injected into the enclosed space 24 forcing the warmer stale air out of the terrace structure 3.”).
Regarding claim 5: Dufresne discloses the limitations of claim 1 as shown above, and further discloses wherein the base (25) comprises a sump (21) for holding a nutrient solution (Para 32, “The catch pan 21 is placed under the growing panels 8 and end panels 35 to recover the excess nutrient mist.”).
Regarding claim 6: Dufresne discloses the limitations of claim 1 as shown above, and further discloses wherein the front wall is sloped towards the back wall (Fig. 2).
Regarding claim 7: Dufresne discloses the limitations of claim 1 as shown above, and further discloses wherein the front wall comprises a plurality of panels (para 34, “In certain embodiments, the terrace structures 3 of the present invention may include more than one growing panel 8.”).
Regarding claim 8: Dufresne discloses the limitations of claim 1 as shown above, and further discloses wherein the front wall comprises a plurality of step like projections staggered along a sloped plane from a front edge of the base to a front edge of the top wall (Figs. 2 & 4).
Regarding claim 20: Dufresne discloses a method for growing a plant in an aeroponics growing unit (100), the method comprising: (a) providing a nutrient solution mist inside the aeroponics growing unit using a first misting component (51) coupled to the aeroponics growing unit (Fig. 2D) to provide nutrients and water to roots of the plant extending inside the aeroponics growing unit (Fig. 2D, para 35, “A mister 51 disposed within the enclosed space 24 emits a mist that hits the rounded wall and bounces back onto the roots which helps ensure that all sides of the root receive a nutrient mist.”), wherein the inside of the aeroponics growing unit is an enclosure formed by a base, a back wall, a front wall, a top wall, and opposing side walls of the aeroponics growing unit (Figs. 2, 4, & 5); (b) generating a root cooling convection air current between a lower opening (15a) and an upper opening (46) to cool plant roots within the enclosure by allowing ambient air to enter the enclosure through the lower opening and warmer air within the enclosure to exit through the upper opening (para 40, “The terrace structure 3 may further include an exhaust chimney 46. The exhaust chimney 46 allows for the warm older stale air to escape when new cooler fresh air is injected into the enclosed space 24 forcing the warmer stale air out of the terrace structure 3.”), wherein the lower opening is positioned in any one of the opposing side walls, the back wall, the front wall, or the base (Fig. 2) and the upper opening is positioned in any one of the opposing side walls, the back wall, the front wall, or the top wall (Fig. 2) and wherein the lower opening and the upper opening are shaped and positioned to generate the root cooling convection air current.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dufresne (US 20170202162 A1).
Regarding claim 9 (see claim objection and 112b above): Dufresne teaches the limitations of claim 1 as shown above.
Dufresne further teaches an air mover (15) coupled to the enclosure at least one of the lower and upper opening (15a,46) wherein if the air move is coupled to the lower opening, the air mover is positioned to move air into the growing unit and if the air mover is coupled to the upper opening, the air mover is positioned to move air out of the growing unit. the lower or opening (15a, 46) and wherein the panel is shaped for stacking with a second panel, the opposing side walls are shaped for stacking with second opposing side walls, the base is shaped for stacking with a second base and the combination of the top wall and the back wall is shaped for stacking with a second combination of a second top wall and a second back wall (Figs. 2-5).
Dufresne fails to wherein each of the panel, the opposing side walls, and the base are modularly coupled to and manually removable from the top wall and the back wall. 
Dufresne discloses the claimed invention except for wherein each of the panel, the opposing side walls, and the base are modularly coupled to and manually removable from the top wall and the back wall. It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein each of the panel, the opposing side walls, and the base are modularly coupled to and manually removable from the top wall and the back wall, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Modifying Dufresne so that it is more modular and its components are removable would be completed as doing so would allow for easier replacement of damaged parts or easier maintenance within the plant system.  
Claims 2,4 are rejected under 35 U.S.C. 103 as being unpatentable over Dufresne (US 20170202162 A1) as applied to claim 1 above, and further in view of Huang (US 20160295809 A1).
Regarding claim 2: Dufresne teaches the limitations of claim 1 as shown above.
Dufresne further teaches the lower opening (15a) and wherein the upper opening (46) comprises a plurality of openings (Fig. 2).
Dufresne fails to teach wherein the lower opening comprises a plurality of openings.
However, Huang teaches wherein the lower opening comprises a plurality of openings (200, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the air intake as disclosed by Dufresne with the plurality of wind-collecting pipes as taught by Huang so as to increase the air provided into the enclosure therefore cooling the enclosure at a quicker rate.
Regarding claim 4: Dufresne teaches the limitations of claim 1 as shown above.
Dufresne further teaches wherein the lower opening (15a) extends between the side walls (Fig. 2).
Dufresne fails to teach wherein the lower opening extends between the side walls for a length equal to the length between the side walls.
However, Huang teaches wherein the lower opening (200, Fig. 2) extends between the side walls for a length equal to the length between the side walls (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the air intake as disclosed by Dufresne with the length of the intake openings as taught by Huang so as to allow for greater air intake provided to the enclosure at any given time and therefore increasing the rate at which the enclosure’s temperature is cooled down
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dufresne (US 20170202162 A1) as applied to claim 20 above, and further in view of Barker (US 20180077884 A1).
Regarding claim 21: Dufresne teaches the limitations of claim 20 as shown above.
Dufresne teaches a first misting component (51).
Dufresne fails to teach sensing a failure state of the first misting component using a sensor coupled to the aeroponics growing unit; switching a second misting component to an operative state using a switch communicatively coupled to the sensor and to the second misting component upon detection by the sensor of the failure state of the first misting component; and providing a mist inside the aeroponics growing unit using the second misting unit.
However, Barker teaches (a) sensing a failure state of the first misting component (35) using a sensor coupled to the aeroponics growing unit (clear as the system needs to sense power failure of high pressure pump 31); (b) switching a second misting component (36) to an operative state using a switch (37) communicatively coupled to the sensor and to the second misting component upon detection by the sensor of the failure state of the first misting component; and (c) providing a mist inside the aeroponics growing unit using the second misting unit (Para 54, “When the system is under power the normally open two-way relief valve (37) will be closed. In the event of a power failure or a failure of the high-pressure pump (31) it may open, thus perhaps allowing nutrient infused water (46) to drip onto the roots through the shower head(s) (36) in a controlled manner. In one embodiment the water may be driven using stored pressure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first misting component as disclosed by Dufresne with the second misting component and fail-safe system as taught by Barker so as to allow for a backup option in the likelihood that the first misting component fails, a second misting component can provide the proper humidity and mist as necessary in order to keep the vegetation healthy. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dufresne (US 20170202162 A1) in view of Barker (US 20180077884 A1) as applied to claim 21 above, and further in view of Massey (WO 2018068042 A1).
Regarding claim 23: modified Dufresne teaches the limitations of claim 21 as shown above.
The modified Dufresne fails to teach wherein sensing a failure state comprises: capturing an image of the plant using a camera; and determining that the plant exhibits characteristics corresponding to a lack of nutrient mist using image analysis software; or sensing a mist level in the aeroponics growing unit that is below a threshold mist level.
However, Massey teaches wherein sensing a failure state comprises: capturing an image of the plant using a camera (35); and determining that the plant exhibits characteristics corresponding to a lack of nutrient mist using image analysis software (para 38, “A camera vision database stored on a memory 43 could be would be used to analyze the plants profile from data obtained by the camera 35.”); or sensing a mist level in the aeroponics growing unit that is below a threshold mist level (para 43, “The camera 35 could be used to create a feedback loop of detecting moisture deficiencies within the plants, and watering with the pump 93 accordingly to reduce power consumption.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the enclosure as disclosed by modified Dufresne with the camera sensor as taught by Massey so as to allow the user to visually see the vegetation when away from the enclosure but also allow for automatic control of misting systems in order to provide humidity and nutrients to the vegetation to keep optimal growing conditions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art provided but not relied upon anticipates or would be an obvious teaching of element’s claimed limitations including but not limited to: an enclosure, a lower opening, an upper opening, an air mover, a plant receptacle, a first misting component, a second misting component, and a sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619